Citation Nr: 1615568	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The appellant served in the Army National Guard from April 2004 to July 2005, with active duty for training from March 2005 to June 2005, and additional periods of inactive service.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Cleveland, Ohio.

When this case was before the Board in June 2011 and July 2014, it was remanded for further development.  The case is now again before the Board for further appellate action.

In his formal appeal, the appellant requested a hearing before a Veterans Law Judge in Washington, D.C., and he was informed that a January 2011 hearing had been scheduled.  However, the appellant failed to report for the hearing without explanation and has not requested that the hearing be rescheduled.  His hearing request is therefore deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the appellant's claims are decided.

The appellant has asserted that he has bilateral hearing loss and tinnitus due to firing weapons on a regular basis during service, including machine guns and grenade launchers.  He submitted the results of audiological evaluations conducted in November 2008 and June 2009 by private treatment providers.  

The appellant's audiology exam results in November 2008 were as follows:


11/2008


HERTZ









500
1000
2000
3000
4000
RIGHT
15
15
15
-
10
LEFT
15
10
15
-
5

Speech recognition was 92 percent in both ears.

The November 2008 audiologist stated that the appellant's hearing was within normal limits from 250 Hz to 8000 Hz, bilaterally, and his word discrimination was excellent, bilaterally.  She further stated that otoacoustic emissions were present bilaterally, suggesting outer hair cell function and no significant hearing loss.

The appellant's June 2009 audiology exam results were as follows: 

06/2009


HERTZ









500
1000
2000
3000
4000
RIGHT
45
25
35
45
50
LEFT
50
35
65
65
70

Speech recognition was 92 percent in the right ear and 84 percent in the left ear.

The June 2009 audiologist stated that puretone audiometry indicated a moderate to moderately-severe bilateral sensorineural hearing loss.

The appellant was subsequently afforded a VA examination in July 2011, at which time his audiological exam results were as follows:




07/2011


HERTZ









500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
25
25
15
15
35

Speech recognition was 100 percent in both ears.

The VA examiner, an audiologist, stated that the appellant's results showed hearing within normal limits in the right ear from 250 Hz to 4000 Hz, with a mild sensorineural hearing loss from 6000 Hz to 8000 Hz, and hearing within normal limits in the left ear from 250 Hz to 3000 Hz, with a mild sensorineural hearing loss from 4000 Hz to 8000 Hz.  The examiner opined that it was less likely than not that the appellant's hearing loss and tinnitus were caused by or a result of his in-service acoustic trauma, on the basis that there was no change in hearing during service, and no tinnitus reported during service.

In its July 2014 remand, the Board noted that VA had been unable to obtain all of the appellant's service treatment records (STRs).  As such, the Board found the July 2011 VA examiner's opinion, which relied primarily on the absence of in-service records of hearing loss or tinnitus, to be inadequate.  Accordingly, the Board remanded the case and instructed the originating agency to obtain an addendum from the July 2011 examiner, to include an additional opinion addressing the etiology of the appellant's hearing loss and tinnitus.  

The requested addendum opinion was obtained in August 2014.  The examiner again opined that it was less likely than not that the appellant's bilateral hearing loss was incurred in or related to his service.  In this regard, the examiner noted that the previously discussed November 2008 audiological evaluation showed normal hearing in both ears, and that this evaluation was conducted after the appellant's separation from service.  The examiner then noted that the July 2011 VA audiological evaluation showed very similar results to the November 2008 evaluation.  She then noted that the appellant's June 2009 audiological evaluation showed quite different results.  She opined that this difference could be due to a variety of factors, including the June 2009 testing not having been performed in accordance with VA compensation and pension standards, the possibility that the appellant had a temporary medical problem with his ears during testing, or that the testing was not conducted by an audiologist.  The examiner stated, however, that it was unclear which factor caused this difference, and that any medical opinion would be based upon mere speculation.
 
The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the August 2014 opinion author did not address whether it was at least as likely as not that the appellant's tinnitus was etiologically related to his military service.  In addition, the opinion author indicated she was unable to definitively determine the reason for the significantly different results shown by the appellant's June 2009 audiological examination.  As such, there remains a question as to whether the Veteran has any current hearing loss disability.  

Furthermore, the Board notes that the author of the August 2014 opinion relied, in large part, on a showing of normal hearing in both ears by the appellant's November 2008, post-service audiological evaluation.  However, a series of papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss years later when the number of cells damaged by the initial noise exposure is combined with the number damaged due to the natural aging process or additional noise exposure such that the total number surpasses the threshold necessary to cause measurable hearing loss.  The possibility of late onset hearing loss was not discussed by the August 2014 opinion author.

For the foregoing reasons, the Board finds that the August 2014 VA opinion is inadequate for adjudication purposes.  As such, a remand for an additional examination and opinion by a VA otolaryngologist is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the appellant a VA examination by an otolaryngologist to determine the nature and etiology of any tinnitus and hearing loss disability present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the otolaryngologist should confirm or rule out the presence of hearing loss disability for VA purposes during the period of the claim.  If the examiner determines that hearing loss disability has not been present during the period of the claim, the examiner should explain the basis for his or her conclusion.  

If the examiner determines that hearing loss disability has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the appellant's hearing loss disability is etiologically related to his noise exposure during service.

In providing this opinion, the examiner must consider and discuss the November 2008, June 2009, and July 2011 audiological evaluations of record.

The examiner must also consider and discuss the papers described above indicating that an initial noise exposure may damage a number of hair cells, although not a sufficient number to cause immediate hearing loss, but that this initial noise exposure may contribute to later hearing loss when combined with damage to additional hair cells due to the natural aging process or additional noise exposure.

The examiner must also consider and discuss the appellant's lay statements to the effect that his hearing loss is due to in-service firing of various weapons, including machine guns and grenade launchers, on a regular basis.

The examiner should also confirm or rule out the presence of tinnitus during the period of the claim.  If the examiner determines that tinnitus has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

If the examiner determines that tinnitus has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's tinnitus is etiologically related to his noise exposer during service.

In providing this opinion, the examiner must consider and discuss the appellant's lay statements to the effect that his tinnitus is due to in-service firing of various weapons, including machine guns and grenade launchers, on a regular basis.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




